Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 08/14/20. Claims 1, 3-6 and 8 are pending in this application. 

Claim Restrictions under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Hyuck (KR 2009-0056673 A) and further in view of Pramanick (US 6165894 A) and further in view of Forbes (US 7157769 B2).
Regarding claim 1, Hyuck discloses a method for fabricating a semiconductor structure, comprising: providing a substrate 110/100; forming a bit line of a memory device on the substrate (DRAM), wherein the bit line comprises a polysilicon layer 120, a tungsten layer (tungsten stack 130) and a cap layer (170), wherein the cap layer is disposed on the tungsten layer (see 170 is formed on 130), the polysilicon layer 120  is disposed between the substrate 110/100 and the tungsten layer 130, and the polysilicon layer is in direct contact with the substrate(120 is formed on 110), 
and performing a low-temperature physical vapor deposition (PVD) process to deposit a silicon nitride sidewall spacer layer 170 covering the bit line and the substrate (see fig 1), wherein the silicon 
However, Hyuck does not explicitly disclose wherein the low-temperature PVD process is performed at a temperature ranging between 200-400C. However, Pramanick is directed towards bitline formation and at least at col 6, In 1-23 discloses PVD temperature at around 200C.
Hyuck and Pramanick are in the same or similar fields of endeavor. It would have been obvious to combine Hyuck and Pramanick. Hyuck and Pramanick may be combined by using the heating technique in Pramanick to process the device of Hyuck. One having ordinary skill in the art would be motivated to combine Hyuck and Pramanick in order to form a silicon nitride layer.
However, Hyuck and Pramanick do not disclose a silicon substrate. However, this office action notes that silicon substrates are known in the art. Futher, Forbes discloses a silicon Substrate arranged with a bitline memory (see fig 1). 
Hyuck, Pramanick and Forbes are in the same or similar fields of endeavor. It would have been obvious to combine Hyuck, Pramanick and Forbes. Hyuck, Pramanick and Forbes may be combined by using a silicon substrate as disclosed in Forbes to form a bitline memory. One having ordinary skill in the art would be motivated to combine Hyuck, Pramanick and Forbes in order to form a silicon semiconductor device.
Regarding claim 6, Hyuck, Pramanick and Forbes disclose the method according to claim 1, wherein the cap layer comprises a silicon nitride layer (see col 4, In 35-40 disclosing silicon nitride 15 is formed on titanium 14).
Regarding claim 8, Hyuck, Pramanick and Forbes disclose a semiconductor structure fabricated by the method according to of claims 1, 3, 6 (see Hyuck disclosing a semiconductor device)

Claims 3-5 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Hyuck (KR 2009-0056673 A) and further in view of Pramanick (US 6165894 A), Liaw (US 6239014 B1) and Forbes.
Regarding claim 3, Hyuck, Pramanick and Forbes disclose the method according to claim 2, and Liaw further discloses wherein the bit line further comprises a titanium Iayer  between the polysilicon layer 3 and the tungsten layer 12 (see fig 2). Hyuck, Pramanick, Liaw and Forbes  are in the same or similar fields of endeavor. It would have been obvious to combine Hyuck, Pramanick, Liaw and Forbes. One having ordinary skill in the art would be motivated to combine Hyuck and Pramanick with Liaw and Forbes in order to form a silicon nitride spacer. 
Regarding claim 4, Hyuck, Pramanick and Forbes disclose the method according to claim3, Liaw wherein the bit line further comprises a titanium nitride layer 13 between the titanium layer 13 and the tungsten layer 12 (see col 10-15 disclosing 13 to be a composite titanium-titanium nitride).
Regarding claim 5, Hyuck, Pramanick and Forbes  disclose the method according to claim 4, Liaw further discloses wherein the bit line further comprises a tungsten silicide Iayer (Hyuck discloses WSi as the barrier layer, note “at least one of language”) between the titanium nitride layer (see fig 2, disclosing tungsten nitride 240) and the tungsten layer 250, see e.g. fig 5. This office action notes that Hyuck discloses the arrangement of claim 5 as an obvious variation, known to one having ordinary skill in the art.
Regarding claim 8, Hyuck, Pramanick, Forbes and Liao discloses a semiconductor structure made by the method disclosed in claims 3-5 (see Hyuck disclosing a device).

Response to Arguments
Applicants assert that the cited art do not disclose the newly amended claims of claim 1. This office action now cites to new art, Forbes, disclosing a silicon semiconductor substrate. Thus, applicant’s assertions are now moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813